Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2020

                                      No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                 Appellants

                                                 v.

                            Ho Kon PARKER and Richard T. Parker,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        Appellees have filed a motion for extension of time in which to file their brief, requesting
that the filing deadline be extended to February 14, 2020. Appellees’ motion is GRANTED.
Appellees’ brief is due on or before February 14, 2020. Further requests for an extension of
time in which to file appellees’ brief will be disfavored.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court